DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on April 16, 2021.  In virtue of this amendment, claims 1-18 are now pending in the instant application.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A wireless lamp-driving device … comprising … “a control unit separately and electrically connected to the first power supply unit, the power switching portion, and the wireless receiving unit and configured to receive and read the wireless signal transmitted from the wireless receiving unit and adjust the power switching portion to the power supply mode or the power-off mode according to contents of the wireless signal, thereby changing the light emission state of the LED lamp”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-7 are allowed as being dependent on claim 1).
A lamp system including … “each of the wireless lamp-driving device, the stationary switching device, and the wireless controller has an independent power source, the wireless lamp-driving device is configured to receive first external electricity continuously and transmit, or stopping transmitting, electricity to the LED lamp in order to control the light emission state of the LED lamp, the stationary switching device is configured to receive second external electricity continuously, and the wireless controller is configured to receive electricity from a battery unit provided therein”, in combination with the remaining claimed limitations as claimed in independent claim 8 (claims 9-18 are allowed as being dependent on claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Halliwell – US 9,801,250
Prior art Lee et al. – US 2011/0063510
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 30, 2021